                                                                    1   ALVERSON TAYLOR & SANDERS
                                                                        KURT R. BONDS, ESQ.
                                                                    2   Nevada Bar #6228
                                                                    3   TREVOR R. WAITE, ESQ.
                                                                        Nevada Bar #13779
                                                                    4   6605 Grand Montecito Parkway, Suite 200
                                                                        Las Vegas, Nevada 89149
                                                                    5   (702) 384-7000
                                                                    6   FAX (702) 385-7000
                                                                        efile@alversontaylor.com
                                                                    7   Attorneys for Defendant COLLECTION
                                                                        BUREAU OF AMERICA, LTD
                                                                    8
                                                                                                          UNITED STATES DISTRICT
                                                                    9
                                                                   10                                        DISTRICT OF NEVADA

                                                                   11   KARA MINNICK, an individual,                     Case No. 2:19-cv-01194-GMN-NJK

                                                                   12                  Plaintiff,
ALVERSON TAYLOR & SANDERS




                                                                                                                         STIPULATION TO EXTEND TIME TO
                                                                   13   v.                                               RESPOND TO COMPLAINT
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14   EQUIFAX INFORMATION SERVICES                     Current Response Due: September 13, 2019
                                                                        LLC, COLLECTION BUREAU OF                        New Response Due: September 27, 2019
                                           LAWYERS

                                           SUITE 200




                                                                   15   AMERICA, LTD,
                                                                   16                                                    Complaint Filed: July 9, 2019
                                                                                       Defendant.
                                                                   17
                                                                               IT IS HEREBY STIPULATED BY AND BETWEEN Plaintiff KARA MINNICK
                                                                   18
                                                                   19   (“Plaintiff”) and Defendant COLLECTION BUREAU OF AMERICA, LTD (“Defendant”) (Plaintiff

                                                                   20   and Defendant are hereinafter collectively referred to as the “Parties”), by and through their counsel
                                                                   21   of record as follows:
                                                                   22
                                                                               Whereas, Defendant’s response to the Complaint is currently due on September 13, 2019;
                                                                   23
                                                                               WHEREAS, the Parties are still engaged in discussions to resolve this matter before
                                                                   24

                                                                   25   Defendant files a responsive pleading;

                                                                   26          Whereas, the parties agree that Defendant shall have an extension of time up to and including

                                                                   27   September 27, 2019, within which to respond to Plaintiff’s Complaint;
                                                                   28
                                                                        ///
                                                                                                                          1                                   KB/86
                                                                    1          WHEREAS, the parties stipulate as follows:
                                                                    2          That Defendant shall have an extension of time up to and including September 27, 2019
                                                                    3
                                                                        within which to respond to Plaintiff’s Complaint. This request does not exceed 30 days from the
                                                                    4
                                                                        date the original response was due.
                                                                    5

                                                                    6           IT IS SO STIPULATED:
                                                                                                                            CRAIG K. PERRY & ASSOCIATES
                                                                    7

                                                                    8          Dated: September 13, 2019                    s/ Craig K. Perry
                                                                                                                            Craig K. Perry
                                                                    9                                                       Attorney for Plaintiff
                                                                                                                            KARA MINNICK
                                                                   10

                                                                   11                                                       ALVERSON TAYLOR & SANDERS

                                                                   12          Dated: September 13, 2019                    s/ Trevor R. Waite
ALVERSON TAYLOR & SANDERS




                                                                                                                            Trevor R. Waite
                                                                   13                                                       Attorneys for Defendant
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                            Collection Bureau Of America, LTD
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                        IT IS SO ORDERED.
                                                                   16

                                                                   17
                                                                                September 16, 2019
                                                                        DATED: _______________________
                                                                   18
                                                                   19                                         ____________________________________
                                                                                                              UNITED STATES MAGISTRATE JUDGE
                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                      2                                 KB/86
                                                                    1                                      CERTIFICATE OF SERVICE VIA CM/ECF
                                                                    2        I hereby certify that on this 13th day of September, 2019, I did serve, via Case
                                                                    3   Management/Electronic Case Filing, a copy of the above and foregoing STIPULATION TO
                                                                        EXTEND TIME TO RESPOND TO COMPLAINT addressed to:
                                                                    4        •    Craig K. Perry
                                                                    5             craig@craigperry.com,tyrin@craigperry.com,legal_sec1@craigperry.com

                                                                    6        •    Jeremy J. Thompson
                                                                                  jthompson@clarkhill.com,JUlmer@ClarkHill.com,pcameron@clarkhill.com,nrodriguez
                                                                    7             @clarkhill.com,DSurowiec@ClarkHill.com
                                                                    8                                                                              s/ Kimber Foster____________________
                                                                                                                                                   An Employee of ALVERSON TAYLOR
                                                                    9                                                                              & SANDERS
                                                                   10

                                                                   11

                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                           LAWYERS

                                           SUITE 200




                                                                   15

                                                                   16

                                                                   17

                                                                   18
                                                                   19   N:\kurt.grp\CLIENTS\86\Stip. (Walls) to extend time to respond_Collection Bureau.doc


                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                                             3                               KB/86
